Exhibit 10.8

EXECUTION VERSION

AMENDMENT NO. 6 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 6 TO MASTER REPURCHASE AGREEMENT, dated as of March 30, 2018 (this
“Amendment”), among PARLEX 1 FINANCE, LLC (“Seller”) and BANK OF AMERICA, N.A.,
a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of September 23, 2013, as further
amended by that certain Joinder Agreement, also dated as of September 23, 2013,
as further amended by that certain Amendment No. 2 to Master Repurchase
Agreement, dated as of June 30, 2014, as further amended by that certain
Amendment No. 3 to Master Repurchase Agreement, dated as of March 27, 2015, as
further amended by that certain Joinder Termination Agreement dated as of
March 25, 2016, as further amended by that certain Amendment No. 4 to Master
Repurchase Agreement, also dated as of March 25, 2016, as further amended by
that certain Amendment No. 5 to Master Repurchase Agreement, dated as of
December 21, 2017 (as amended hereby and as may be further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust Inc. (“Guarantor”) has agreed to make the acknowledgements set forth
herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a) The definition of “Facility Amount” in Section 2 of the Repurchase Agreement
is hereby amended by deleting “$750,000,000” and replacing such text with
“$1,000,000,000”.

(b) The terms, “Facility Termination Date”, “Initial Facility Termination Date”
and “New Purchased Loan”, as set forth in Section 2 of the Repurchase Agreement,
are each hereby amended and restated in their entirety to read as follows:

“Facility Termination Date” shall mean the Initial Facility Termination Date, as
the same may be extended to May 21, 2022, in accordance with the exercise of the
First Extension Option and, as same may be further extended to May 21, 2023, in
accordance with the exercise of the Second Extension Option.



--------------------------------------------------------------------------------

“Initial Facility Termination Date” shall mean May 21, 2021.

“New Purchased Loan” shall mean any Purchased Loan for which the related
Purchase Date occurs after June 30, 2014 but prior to the Sixth Amendment
Effective Date.

(c) Section 2 of the Repurchase Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:

“Amendment 6 Purchased Loan” shall mean any Purchased Loan for which the related
Purchase Date occurs on or after the Sixth Amendment Effective Date.

“Amendment 6 Purchased Loan Fee” shall have the meaning specified in the Fee
Letter.

“Pre-Amendment 6 Purchased Loan” shall mean any Purchased Loan for which the
related Purchase Date occurred prior to the Sixth Amendment Effective Date.

“Sixth Amendment Effective Date” shall mean March 30, 2018.

(d) Section 3(f)(7) of the Repurchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(7) Seller shall have paid to Buyer (i) (A) in the case of Pre-Amendment 6
Purchased Loans, the Facility Fee applicable to all such Purchased Loans subject
to the applicable Transaction, and (B) in the case of Amendment 6 Purchased
Loans, the initial installment of the Amendment 6 Purchased Loan Fee applicable
to all such Purchased Loans subject to the applicable Transaction, and (ii) any
unpaid Diligence Fees and Transaction Costs in respect of such Purchased Loan
(which amounts, at Seller’s option, may be held back from funds remitted to
Seller by Buyer on the Purchase Date);”.

(e) Section 12(t) of the Repurchase Agreement is hereby amended and restated in
its entirety to read as follows: “(t)

With respect to each Pre-Amendment 6 Purchased Loan, Seller shall pay to Buyer
the Purchased Loan Fee, which shall be fully earned by, and due and payable to,
Buyer (i) with respect to each Legacy Purchased Loan, on the third
(3rd) anniversary of each related Purchase Date, and (ii) with respect to each
New Purchased Loan, on each of the third (3rd) and fourth (4th) anniversaries of
each related Purchase Date. With respect to each Amendment 6 Purchased Loan,
Seller shall pay Buyer the applicable Amendment 6 Purchased Loan Fee on each of
(i) the related Purchase Date, (ii) each anniversary of such Purchase Date until
such Purchased Loan is repurchased, and (iii) any applicable Future Funding Date
which is not an anniversary of the related Purchase Date, in each case, to be
paid to Buyer in U.S. Dollars, in immediately available funds, without
deduction, set-off or counterclaim.”

 

2



--------------------------------------------------------------------------------

SECTION 2. Effectiveness. This Amendment shall become effective on the date
first set forth above (the “Amendment Effective Date”), which is the date on
which this Amendment is executed and delivered by a duly authorized officer of
each of Seller and Buyer and acknowledged and agreed by Guarantor, along with
delivery to Buyer of such other documents as Buyer reasonably requested prior to
the Amendment Effective Date.

SECTION 3. Compliance with Transaction Documents. On and as of the date first
above written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Acknowledgements of Seller. Seller hereby acknowledges that, as of
the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Transaction Documents.

SECTION 5. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment, and agrees that it continues to be
bound by the Guaranty to the extent of the Obligations (as defined therein),
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guaranty and
each of the other Transaction Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Agreement” and the “Transaction Documents” shall be deemed to include, in any
event, this Amendment. Each reference to the Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller agrees to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank; Signatures follow on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

BANK OF AMERICA, N.A.,

 

a national banking association

By:

 

/s/ Leland F. Bunch

 

Name: Leland F. Bunch

 

Title: Managing Director

SELLER:

PARLEX 1 FINANCE, LLC,

 

a Delaware limited liability company

By:

 

/s/ Thomas C. Ruffing

 

Name: Thomas C. Ruffing

  Title: Managing Director, Head of Asset Management  

[Signature Page to Amendment No. 6 to Master Repurchase Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, in its capacity as
Guarantor, and solely for purposes of acknowledging and agreeing to the terms of
this Amendment:

By:

 

/s/ Thomas C. Ruffing

 

Name: Thomas C. Ruffing

  Title: Managing Director, Head of Asset Management

[Signature Page to Amendment No. 6 to Master Repurchase Agreement]